Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 6/30/2022 is acknowledged.

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 5/11/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 4/24/2020, 12/19/2020, 7/15/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 4/24/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 10-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in alternative, under 35 U.S.C. 103(a) as being unpatentable over Kang (KR 2006-0029048).
Regarding claim 1, Kang discloses a positive active material for a rechargeable lithium battery, the positive active material comprising:
a nickel-based lithium metal oxide having a layered crystal structure, and
a coating layer comprising a lithium-metal oxide selectively disposed on the nickel-based lithium metal oxide,
wherein the positive active material comprises at least one secondary particle
comprising an agglomerate of two or more primary particles (pages 8, 9 of translation).
Regarding claim 4, the lithium-metal oxide comprises a compound represented by Chemical Formula 1, a compound represented by Chemical Formula 2, or a combination thereof: 
Chemical Formula 4 Li2MO3 
Chemical Formula 2 Li8MO6, 
wherein, in Chemical Formula 1 and Chemical Formula 2, M is a metal having an oxidation number of 4 (page 9 of translation).
Regarding claim 5, the lithium-metal oxide comprises Li2SnO3 (page 9 of translation).
Regarding claim 2, the lithium-metal oxide has a monoclinic crystal system having a C2/c space group crystal structure, this limitation is met by Kang’s coating Li2SnO3.  A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  In re Robertson, 49 USPQ2d 1949 (1999).

Regarding claim 1 a coating layer comprising a lithium-metal oxide selectively disposed on (003) crystalline plane of the nickel-based lithium metal oxide, the instant application discloses heat treating its precursors:
first heat-treating the resultant in a sealed state, and drying to produce a positive active material precursor, and 20mixing the positive active material precursor with a lithium precursor followed by second heat-treating to produce the positive active material. The first heat-treating may be performed at a temperature in a range of about 150 C to about 550 C.  The second heat-treating may be performed at a temperature in a range of25 about 600 C to about 950 C [0029-0032].
Kang also discloses of heating its precursors at 300 C for 30 minutes, then heat treated at 900 C for 10 hours (page 9 of translation).  
It appears that the Applicant and Kang use a similar process to make the positive active material.  Hence, it appears that Kang would possess the property “a coating layer comprising a lithium-metal oxide selectively disposed on (003) crystalline plane of the nickel-based lithium metal oxide”.
MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."

Regarding claim 10, the primary particles each independently have a particle diameter of about 100 nm to about 5 um, and the secondary particle comprises at least one selected from a small particle diameter secondary particle, having a particle diameter of greater than or equal to about 5 um and less than about 8 um, and a large particle diameter secondary particle, having a particle diameter of greater than or equal to about 8 um and less than or equal to about 20 um, regarding claim 11, the primary particles have a particle diameter of about 500 nm to about 3 um, regarding claim 12, the secondary particle includes at least one of a small particle diameter secondary particle having a particle diameter of greater than or equal to about 5 um and less than about 6 um and a large particle diameter secondary particle having a particle diameter of greater than or equal to about 10 um and less than or equal to about 20 um, Kang discloses primary particles having a particle size of 0.5 um and secondary particles with a size 7-8 um (page 10 of translation).  It is noted that secondary particle size of 7-8 um would also form particle sizes below 7-8 um, and above 7-8 um due to a distribution of the particle sizes present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang (KR 2006-0029048).
Regarding claim 6, a content of the lithium- metal oxide is about 0.1 mol% to about 5 mol% based on a total amount of the nickel- based lithium metal oxide and the lithium-metal oxide, regarding claim 7, the coating layer has a thickness of about 1 nm to about 100 nm, Kang discloses the lithium oxide coating has a thickness of 9 nm (page 11 of translation).  Kang discloses improved cycle characteristics of the battery with positive active material with coating (page 12 of translation).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the lithium metal oxide coating for the benefit of adjusting the cycle characteristics of the battery.
	Kang clearly teaches that the coating lithium metal oxide is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.


Claims 3, 8, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang (KR 2006-0029048) as applied to claim 1, in view of Kawasaki (US 2019/0051928).
Regarding claim 3, a lattice mismatch ratio between a (003) plane of the nickel-based lithium metal oxide and a (00I) plane (wherein l is 1, 2 or 3) of the lithium-metal oxide is less than or equal to about 15%, the instant Specification Table 1 shows the lithium metal oxides that have a lattice mismatch ratio of less than or equal to 15% based on LiNiO2.  Kang discloses a coating material of Li2SnO3, but does not disclose the nickel-based lithium oxide of the Applicant’s.  Kawasaki teaches of using a positive active material with a high Ni content, such as Li(Ni0.8Co0.15Al0.05)O2 [0061].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the positive active material of Kawasaki in the battery of Kang, as taught by Kawasaki, for the benefit of having high capacity.
The instant Specification also uses Li(Ni0.8Co0.15Al0.05)O2 as the positive active material, and hence meets the limitation of claim 3.

Regarding claim 8, the nickel-based lithium metal oxide and the lithium-metal oxide selectively disposed on the (003) crystalline plane of the nickel-based lithium metal oxide each have a layered structure that is epitaxially grown in a same c-axis direction.  Kang modified by Kawakami meets the limitation because the instant Specification states:
Li[Ni0.80Co0.15Al0.05]02 and the Li2SnO3 coating layer all exhibited a layered structure20 growth in the same c-axis direction. Accordingly, as the (003) crystalline plane of Li[Ni0.80Co0.15Al0.05]02, one layered structure, and the 002 plane of Li2SnO3 coating layer, another layered structure, were shared with each other, the two materials all epitaxially grew in the c-axis direction [0210]. 

Regarding claim 9, Kwon discloses a lithium nickel cobalt oxide, but does not disclose the nickel-based lithium metal oxide comprises a compound represented by Chemical Formula 3, a compound represented by Chemical Formula 4, or a combination thereof.  Kawasaki teaches of using a positive active material with a high Ni content, such as Li(Ni0.8Co0.15Al0.05)O2 [0061].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the positive active material of Kawasaki in the battery of Kang, as taught by Kawasaki, for the benefit of having high capacity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724